Appeal by petitioner from an order of the Supreme Court, Kings County, dated September 17, 1968, which inter alia denied her motion to punish respondents for contempt of court and for other relief. Order modified, on the law and the facts, by adding a provision, as an exception to the denial of the motion, that respondents are directed to supply to appellant all notes made by any person relative to the examination prior to the preparation of the checklist. As so modified, order affirmed, with $10 costs and disbursements to appellant. The basis of the application presently under review is the alleged failure of respondents to comply with a direction by the Court of Appeals that they furnish petitioner with “ all materials used *648in determining the correctness or quality of the answers ” to the essay portion of an examination for a license for a certain teaching position (see Matter of Schwartz v. Bogen, 21 N Y 2d 1020, 1021). Our prior decision, reversing the Special Term, granting the original petition and directing that petitioner be furnished with the “ standard answers and rating directions ” applicable to the examination was based upon a holding that she was entitled to be furnished with the objective standards against which her paper had been compared, so that she would not have to speculate as to what the examiners had deemed the correct answers to be and could properly take an administrative appeal from her rating (see Matter of Schwartz v. Bogen, 28 A D 2d 692). It does not appear that the Court of Appeals, by its modification of our decision, intended to enlarge upon the nature of the relief to which petitioner was entitled. In our opinion, the “ checklist ” furnished to petitioner, together with all notes made by any person relative to the examination prior to the preparation of the checklist, sufficiently meets the requirement of an objective standard. Christ, Acting P. J., Brennan, Rabin, Hopkins and Kleinfeld, JJ., concur.